Citation Nr: 1544379	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1984 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Although this appeal was certified to the Board from the RO in Philadelphia, Pennsylvania, jurisdiction rests with the RO in Wilmington, Delaware.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2015, and a transcript of the hearing is of record.  The record was held open for 60 days after the hearing to allow the Veteran to submit additional evidence; however, no additional evidence has been received.  Thus, the Board may proceed with appellate review.

The issue of entitlement to a compensable evaluation for pseudofolliculitis barbae, has been raised by the record in a July 2015 untimely notice of disagreement, which has been interpreted as an increased rating claim for pseudofolliculitis barbae, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's obstructive sleep apnea was incurred during active duty.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal with regard to entitlement to service connection for obstructive sleep apnea.  Therefore, no discussion of VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), is necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

A December 2006 private polysomnogram diagnosed the Veteran with obstructive sleep apnea.  The December 2013 VA sleep apnea examiner also provided a diagnosis of obstructive sleep apnea based upon the 2006 polysomnogram.  As such, the current disability element of the claim has been demonstrated.

In support of his claim that his obstructive sleep apnea began in service, the Veteran submitted a statement from his spouse, received by VA in July 2009, in which the Veteran's spouse observed that during the course of their marriage, she witnessed the Veteran's sleep patterns declining.  She further stated that there were occasions when the Veteran would go to bed snoring extremely loud so that it was very hard for her and anyone else in the house to get appropriate sleep and that this pattern started very early in their marriage and it continued to get worse over the course of the years.  In July 2015 testimony, the Veteran reported he was married in 1986, which the Board notes was within his period of active service.  In July 2015, the Veteran testified he noticed that during service, even after a night of sleep he would still be tired, that the same continued after service, and that it got to the point where his wife told him to go to the doctor.  He also testified that when he was stationed in Korea he did not have a consistent sleep pattern and that this period was when he believed his sleep apnea began.  He further testified that his roommate told him that he snored but because he was young he did not think too much of it and figured he would overcome it.  The Veteran also testified, in July 2015, that the symptoms of difficulty falling asleep and interrupted sleep onset during service.  The Veteran's contentions are supported by an August 1989 service treatment record which documented the Veteran complained of insomnia and which noted he had a disturbed sleep pattern.

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced feelings of fatigue, difficulty falling asleep and sleep disturbances during service, as they are based on his experience and personal knowledge that come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Likewise, other eyewitnesses of record are competent to report what they saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge). 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the July 2015 testimony of Veteran and the July 2009 statement from his spouse are less than credible. 

With respect to whether the Veteran's current sleep apnea was related to service, a VA medical opinion was obtained December 2013 and an addendum opinion was obtained in January 2014.  The December 2013 VA medical opinion stated, in pertinent part, the Veteran's present obstructive sleep apnea was not related to the insomnia related sleep problems in service because while abnormal sleep patterns were noted in service, obstructive sleep apnea was confirmed in 2006.  The January 2014 VA medical opinion, stated, in pertinent part, that the Veteran's sleep apnea was not diagnosed until 14 years after active service, he was not diagnosed with sleep apnea in service, hence his present sleep apnea was not related to the insomnia treated during service.  

However, the December 2013 and January 2014 VA medical opinions did not address the Veteran's contentions of symptoms during and since service.  Thus, the December 2013 and January 2014 VA medical opinions lack evidentiary value because the probative value of a medical opinion comes from a factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Veteran's credible testimony, as to the onset of his sleep apnea symptoms, along with the other evidence of record, is sufficient to outweigh the December 2013 and January 2014 VA medical opinions and establish a nexus between the Veteran's obstructive sleep apnea and service.

In consideration of the evidence of record, the Board finds that the Veteran has obstructive sleep apnea that was likely incurred during his active military service.  Although he was not diagnosed with sleep apnea during service, as described above, the record contains an August 1989 service treatment record which documented a complaint of insomnia and noted a disturbance of his sleep pattern.  Moreover, the Veteran provided credible testimony that he experienced symptoms during military service similar to those he has now as a result of obstructive sleep apnea.  Given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


